

Exhibit 10.2
_______________________________
SECTIONS OF DIRECTOR POLICY
PERTAINING TO COMPENSATION
_______________________________


As amended July 28, 2020


This exhibit sets forth excerpts from the Director Policy of First Horizon
National Corporation of all sections in that Policy pertaining to compensation
of directors. Other sections of the Policy have been omitted.


______________________________________________________________




II.    Implementation


* * * * *


Compensation
General. In addition to the other compensation set forth in this section,
outside directors on the FHNC Board will receive the compensation set forth in
the table below for their service as a director. (Table shown is effective
starting with second quarter of 2020.)

Outside Director Compensation
(April 1 through March 31 Pay Year)

Base Retainer:$80,000 cash annually$122,000 RSUs annually¤Additional
retainers:Annual cash amounts:Lead director$50,000Outside Chairman of the
Board*$125,000Chair of Audit Committee$32,000Chair of Executive & Risk
Committee$50,000Chair of other committees$20,000Non-chair service on
Audit$10,000Non-chair service on Executive & Risk$10,000

¤ The Board has determined that, for directors in office on July 28, 2020, this
RSU rate will apply starting with the 2021-22 pay year.
* The Board may determine to pay this additional retainer in whole or part in
RSUs. If there is an outside Chairman, the Chairman’s additional retainer is to
be paid in lieu of all committee-related additional retainer amounts other than
for service on the Executive & Risk Committee.


1

--------------------------------------------------------------------------------



No extra compensation is paid for meeting attendance, special meetings, or
special committee service unless approved by the Board. Outside directors are
not separately compensated for the Bank’s Board or the Bank’s committee service.
Inside directors will receive no compensation for Board or committee membership
or chair status. The total of each director’s cash base retainer and additional
retainer amounts (“total cash compensation”) will be calculated after the
organization meeting of the Board following the annual meeting of shareholders
based on committee assignments and lead director status established or continued
at that Board meeting. Each director’s total cash compensation will be divided
into four equal installments and paid quarterly in arrears during the pay year.
Directors are permitted to elect to defer cash compensation into an
interest-accruing account of the First Horizon National Corporation
Non-Qualified Deferred Compensation Plan or any other duly adopted deferral
plan, now existing or hereafter approved. As used in this section of this
Policy, a “calendar year” consists of the twelve months January through December
while a “pay year” consists of the last three quarters of a calendar year plus
the first quarter of the next year.
RSU Awards. The dollar amount of the RSU portion of each director’s base
retainer will be converted into an award of restricted stock units (“RSUs”)
granted under FHNC’s Equity Compensation Plan or any duly adopted successor
plan. An RSU represents the right to receive a share of FHNC common stock at
vesting as provided below. RSU awards for each pay year are to be granted
annually in advance promptly after the organization meeting of the Board
following the annual meeting of shareholders. The number of RSUs to be granted
for the pay year will be determined as provided below under “RSU
Administration.” RSUs granted to directors: generally will vest on April 2 of
the calendar year following grant; will earn dividend equivalents that will
cumulate without interest and be paid in cash when shares are delivered; and
will carry no voting or other rights associated with actual stock. Payment of
units will be deferred for two years after vesting; dividends will continue to
accrue during the deferral period. When the deferral period ends, shares and
cash (for dividend equivalents)will be delivered reasonably promptly (but no
more than four weeks) thereafter, and may be delivered electronically, through
an administrative vendor, or otherwise as is administratively convenient. Each
director is responsible for any income or other taxes associated with RSUs.
RSUs and Termination of Service. If a director ceases to serve on the Board for
any reason, then all unvested RSUs will be forfeited unless the departure is due
to one of these exceptions: death, disability, acceptance of a Bylaw tender,
normal shareholder action, or change in control. In cases involving one of those
exceptions: forfeiture will be avoided and vesting of RSUs will be accelerated
to the date of departure. In addition, in connection with retirement a director
may request the Board to waive forfeiture caused by that departure in whole or
part. For purposes of non-employee director equity-based awards: “disability”
means total and permanent disability; and “fair market value” and “change in
control” have the meanings given in the plan under which the award was granted.
A “Bylaw tender” by a director is a tender of resignation required by Section
7.1(b) of FHNC’s Bylaws (or any successor section) associated with the director
leaving his or her principal outside position; and, an “acceptance” of a Bylaw
tender means the acceptance by the Board of such a tender of resignation. A
director would leave the Board by “normal shareholder action” if he or she
stands for re-election at the annual or other meeting of shareholders and either
is voted out of office directly or fails to receive a majority of the votes cast
and as a result is required to tender his or her resignation which is accepted
by the Board. “Normal shareholder action” does not include removal from the
Board for misconduct or other cause. Although the Board may act as it deems
appropriate, traditionally for non-employee directors “retirement” means any
termination, not caused by death or disability, after the attainment of age 65
or ten years of service as a director of FHNC.
Timing Matters. No director who is not standing for re-election at the next
annual meeting is entitled to any compensation pertaining to the second quarter
of the final calendar year he or she is in office, except that RSUs vesting on
April 2 of that quarter shall not be disturbed by this sentence.
No continuing director is entitled to any compensation pertaining to a pay year
unless and until: (a) he or she has been re-elected at the annual meeting of
shareholders occurring during that pay year and has not resigned pursuant to a
Bylaw tender; or (b) if the regular Board meeting of the first quarter of a pay
year (the second quarter of the calendar year) begins prior to the annual
meeting, he or she attends and participates as a director in that regular Board
meeting.
If a new non-employee director first is elected to the Board after the annual
meeting of shareholders, his or her compensation will be pro-rated and generally
will begin with that quarter during which he or she first attends, and
participates as a director in, a regular quarterly Board meeting. For example, a
2

--------------------------------------------------------------------------------



new non-employee director who is first elected in October, who attends the
regular Board meeting for the fourth calendar quarter, and who participates in
that meeting as a director, would receive compensation pro-rated for the
remainder of the pay year, or 50% of a full pay year. Such compensation would
include total cash compensation paid quarterly and a part-year award of RSUs.
Cash compensation for the remainder of the pay year will be determined based on
the new director’s initial committee assignments.
Assignment Change. If a non-employee director’s committee, lead director, or
chair assignments are changed after the organization board meeting in the first
quarter of a pay year (in this paragraph, an “assignment change”), then the
quarterly payments of total cash compensation for that director for the
remainder of the pay year will be adjusted up or down as follows. Management
will re-calculate the director’s total cash compensation for the pay year on a
blended basis, based on the quarters during which the original assignment was
effective and the quarters during which the new assignment will be effective, to
arrive at a new blended total cash compensation amount for the pay year.
Management then will subtract from that total the cash payments (or deferrals)
made to date for that pay year. The difference will be paid to the director in
equal installments over the remaining quarters of the pay year. If assignment
changes are made more than once for a particular director during a pay year,
management shall apply the principles of this paragraph as equitably as possible
to avoid an unfair windfall or shortfall.
RSU Administration. The number of RSUs granted shortly after the annual meeting
will be determined by dividing the annual dollar amount of the RSU retainer by
the average accounting value of FHNC’s common stock measured during the period
of five consecutive trading days ending on the trading day immediately preceding
the organization meeting of the Board for the pay year. However, that five-day
period will be delayed to the minimum extent possible if any part of it precedes
or includes the day first-quarter earnings are announced so that the entire
five-day pricing period for the grant falls after the day of the announcement.
The accounting value will be the average fair market value discounted, using the
discount used in preparing the Company’s financial statements, for the two-year
mandatory payment deferral; no discount will be applied for any risk of failure
to vest. The formal grant date will be determined by management for
administrative necessity and expedience consistent with the provisions of this
Policy. For an award of part-year RSUs to a director elected after the annual
meeting, the foregoing principles will be applied using the later election date
and earnings announcement date.
The RSU awards are to be implemented by management without further action by the
Board. However, in a particular case or circumstance, the Board may change or
make specific exceptions to any equity award otherwise called for above. The
Board may waive any forfeiture in whole or part in its discretion, subject to
any conditions the Board may choose to impose. Directors may receive such other
awards under FHNC’s Compensation Plan, or any duly adopted successor plan, as
may be approved by the Board. Perquisites and other benefits for non-employee
directors are to be provided or paid as approved by the Board.
In no event will the number of share-settled RSUs granted in any year exceed the
share limits on non-employee director grants imposed by the Equity Compensation
Plan as in effect at the time of the organization meeting of the Board. To the
extent a grant were to exceed that limit, the excess RSUs will be granted as
provided above but will be paid entirely in cash based on the average closing
price of the Company’s common stock during the five consecutive trading days
ending on the trading day immediately preceding the scheduled payment date.
Regional Board Service. To improve the directors’ knowledge and understanding of
FHNC and the Bank and their markets, customers, and officers, and to enhance
each director’s service as a director of FHNC, FHNC’s non-employee directors are
encouraged to become, where practicable, members of one of the Bank’s Regional
Boards. A director who becomes a member of a Regional Board shall not be
compensated as a member of the Regional Board but shall receive attendance fees
for attendance at Regional Board meetings (at the same rate as is paid for other
Regional Board members, not to exceed $500 per meeting) as part of his or her
FHNC director compensation. Such director shall report back to the FHNC Board
regarding his or her attendance at Regional Board meetings. Membership by an
FHNC director on a Regional Board is deemed by FHNC’s Board of Directors to be
part of the FHNC director’s service as a director of FHNC.
3

--------------------------------------------------------------------------------



Retirement
Directors of FHNC or the Bank shall be retired from the Board of Directors in
accordance with the applicable provisions of the Bylaws of FHNC or the Bank as
in effect on the date hereof and as they may be amended from time to time.
Other
This policy shall be implemented by the Chairman of the Board in cooperation
with the Nominating and Corporate Governance Committee of the Board of Directors
of FHNC and the Bank. The Chairman of the Board may adopt appropriate
interpretations and procedures to assist in implementation of this Policy.


III.    Delegation of Authority
The Chairman of the Board and the Nominating and Corporate Governance Committee
severally are delegated the authority to make exceptions to any provision of
this Policy except the provisions dealing with compensation, retirement, and any
matter required by the Charter or Bylaws of FHNC or the Bank, or by any law,
regulation or listing standard, to be acted upon only by the Board. Any
exception to this policy shall be reported to the Board at its next regularly
scheduled meeting.
4